In three separate but similar actions by three separate persons to recover damages for libel, the appeals are from orders insofar as they deny a motion in each action to dismiss the complaint for insufficiency. Orders, insofar as appealed from, affirmed, with one bill of $10 costs and disbursements. Whether or not the matter stated in the letter addressed to the parents of the cadets at the appellant school is privileged is immaterial on the motions to dismiss the complaints for insufficiency. Privilege is a matter of defense to be pleaded and proved. (Ostrowe v. Lee, 256 N. Y. 36, 41; Kennedy v. James Butler, Inc., 245 N. Y. 204, 207.) Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.